Exhibit 10.1

AMENDED AND RESTATED 2002 LONG-TERM INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1 GENERAL. The purpose of the ScanSource, Inc. 2002 Long-Term Incentive Plan,
as amended and restated (the “Plan”), is to promote the success, and enhance the
value, of ScanSource, Inc. (the “Company”), by linking the personal interests of
employees, officers, consultants and advisors of the Company or any Affiliate
(as defined below) to those of Company shareholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract and retain the services of employees, officers, consultants and advisors
upon whose judgment, interest and special effort the successful conduct of the
Company’s operation is largely dependent. Accordingly, the Plan permits the
grant of incentive awards from time to time to selected employees, officers,
consultants and advisors.

ARTICLE 2

EFFECTIVE DATE

2.1 EFFECTIVE DATE. The Plan became effective as of the date of approval by both
the Board and the shareholders of the Company.

ARTICLE 3

DEFINITIONS

3.1 DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. In addition to other terms defined herein the following words and
phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Performance Award,
Dividend Equivalent Award or Other Stock-Based Award, or any other right or
interest relating to Stock or cash, granted to a Participant under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment agreement, if any, between such
Participant and the Company or an affiliated company, provided, however that if
there is no such employment agreement in which such term is defined, “Cause”
shall (unless an Award Certificate provides otherwise) mean any of the following
acts by the Participant, as determined by the Board: gross neglect of duty,
prolonged absence from duty without the consent of the

 

1



--------------------------------------------------------------------------------

Company, intentionally engaging in any activity that is in conflict with or
adverse to the business or other interests of the Company or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company.

(f) “Change in Control” means and includes the occurrence of any one of the
following events (unless an Award Certificate provides otherwise):

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Exchange Act and as
used in Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary of the Company,
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 55% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the beneficial owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

2



--------------------------------------------------------------------------------

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations or other guidance
thereunder and any successor or similar provision.

(h) “Committee” means the committee of the Board described in Article 4.

(i) “Company” means ScanSource, Inc., a South Carolina corporation.

(j) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, consultant or advisor of the
Company, as applicable. Continuous Status as a Participant shall continue to the
extent provided in a written severance or employment agreement during any period
for which severance compensation payments are made to an employee, officer,
consultant or advisor and shall not be considered interrupted in the case of any
leave of absence authorized in writing by the Company prior to its commencement.

(k) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

(l) “Deferred Stock Unit” means a right granted to a Participant under Article
10 to receive Shares of Stock (or the equivalent value in cash or other property
if the Committee so provides) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections, in each case subject to
compliance with (or an exemption from) Code Section 409A.

(m) “Disability” or “Disabled” shall mean any illness or other physical or
mental condition of a Participant that renders the Participant incapable of
performing his customary and usual duties for the Company, or any medically
determinable illness or other physical or mental condition resulting from a
bodily injury, disease or mental disorder which, in the judgment of the
Committee, is permanent and continuous in nature. The Committee may require such
medical or other evidence as it deems necessary to judge the nature and
permanency of the Participant’s condition. Notwithstanding the above, with
respect to an Incentive Stock Option (and if and to the extent required by Code
Section 409A with respect to other Awards), Disability shall mean Permanent and
Total Disability as defined in Section 22(e)(3) of the Code.

(n) “Dividend Equivalent” means a right granted to a Participant under Article
11.

(o) “Effective Date” has the meaning assigned such term in Section 2.1.

(p) “Eligible Participant” means an employee, officer, consultant or advisor of
the Company or any Affiliate.

(q) “Exchange” means the NASDAQ Global Select Market (or “Nasdaq”) or any
national securities exchange on which the Stock may from time to time be listed
or traded.

(r) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the NASDAQ Global Select Market, the
closing sales price on such exchange or over such system on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a securities exchange or traded over the NASDAQ Global Select
Market, the mean between the bid and offered prices as quoted by Nasdaq for such
date, provided that if it is determined that the fair market value is not
properly reflected by such Nasdaq quotations, Fair Market Value will be
determined by such other method as the Committee determines in good faith to be
reasonable and which is in compliance with Code Section 409A and Code
Section 422 if and to the extent required.

 

3



--------------------------------------------------------------------------------

(s) “Good Reason” has the meaning assigned such term in the employment
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment agreement in which such
term is defined, and unless otherwise defined in the applicable Award
Certificate, “Good Reason” shall mean any of the following acts by the Company
or an Affiliate after the occurrence of a Change in Control, without the consent
of the Participant (in each case, other than an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or the Affiliate promptly after receipt of notice thereof given by the
Participant): (i) the assignment to the Participant of duties materially
inconsistent with, or a material diminution in, the Participant’s position,
authority, duties or responsibilities as in effect on the date of the Change in
Control, (ii) a material reduction by the Company or an Affiliate in the
Participant’s base salary as in effect on the date of the Change in Control,
(iii) the Company or an Affiliate requiring the Participant, without his or her
consent, to be based at any office or location more than 35 miles from the
location at which the Participant was stationed immediately prior to the Change
in Control, or (iv) the material breach by the Company or an Affiliate of any
employment agreement between the Participant and the Company or an Affiliate;
provided that any event described in clauses (i) through (iv) above shall
constitute Good Reason only if the Company fails to rescind or cure such event
within 30 days after receipt from the Participant of written notice of the event
which constitutes Good Reason; and provided, further, that Good Reason shall
cease to exist for an event or condition described in clauses (i) through
(iv) above on the 90th day following the later of its occurrence or the
Participant’s knowledge thereof, unless the Participant has given the Company
written notice thereof prior to such date.

(t) “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

(u) “Grant Date” means the date an Award is made by the Committee.

(v) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

(w) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

(x) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

(y) “Other Stock-Based Award” means a right, granted to a Participant under
Article 12, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

(z) “Parent” means a corporation which owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

(aa) “Participant” means a person who, as an employee, officer, consultant or
advisor of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 13.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

(bb) “Performance Award” means Performance Shares or Performance Units granted
pursuant to Article 9.

(cc) “Performance Share” means any right granted to a Participant under Article
9 to a unit to be valued by reference to a designated number of Shares to be
paid upon achievement of such performance goals as the Committee establishes
with regard to such Performance Share.

 

4



--------------------------------------------------------------------------------

(dd) “Performance Unit” means a right granted to a Participant under Article 9
to a cash award, or unit valued by reference to a designated amount of cash or
property other than Shares, to be paid to the Participant upon achievement of
such performance goals as the Committee establishes with regard to such
Performance Unit.

(ee) “Plan” means the ScanSource, Inc. Amended and Restated 2002 Long-Term
Incentive Plan, as amended and/or amended and restated from time to time.

(ff) “Qualified Performance-Based Award” means (i) a Performance Award,
Restricted Stock Award, Restricted Stock Unit, Other Stock-Based Award or cash
incentive award that is intended to qualify for the Section 162(m) Exemption and
is made subject to performance goals based on Qualified Performance Criteria as
set forth in Section 13.11, or (ii) an Option or SAR having an exercise price
equal to or greater than the Fair Market Value of the underlying Stock as of the
Grant Date.

(gg) “Qualified Performance Criteria” means one or more of the performance
criteria listed in Section 13.11(b) upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

(hh) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

(ii) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.

(jj) “Retirement” means, (i) with respect to Awards granted on and after the
Effective Date and prior to March 12, 2009, a Participant’s termination of
employment with the Company or an Affiliate with the Committee’s approval after
attaining any normal or early retirement age specified in any pension, profit
sharing or other retirement program sponsored by the Company, or, in the event
of the inapplicability thereof with respect to the Participant in question, as
determined by the Committee in its reasonable judgment; and, (ii) with respect
to Awards granted on and after March 12, 2009, a Participant’s voluntary
termination of employment or service with the Company or an Affiliate with the
Committee’s approval, in each case unless an Award Certificate provides
otherwise.

(kk) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

(ll) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 14.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 14.1.

(mm) “Stock” means the no par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
14.

(nn) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment in cash or shares of Common Stock (or a
combination of cash and shares) equal to the difference between the Fair Market
Value of a Share as of the date of exercise of the SAR over the grant price of
the SAR, all as determined pursuant to Article 8.

(oo) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the

 

5



--------------------------------------------------------------------------------

Company. Notwithstanding the above, with respect to an Incentive Stock Option,
Subsidiary shall have the meaning set forth in Section 424(f) of the Code.

(pp) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(qq) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 4

ADMINISTRATION

4.1 COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m) and the regulations thereunder), and that any
such members of the Committee who do not so qualify shall abstain from
participating in any decision to make or administer Awards that are made to
Eligible Participants who at the time of consideration for such Award are, or
who are anticipated to be become, either (i) Covered Employees or (ii) persons
subject to the short-swing profit rules of Section 16 of the 1934 Act. However,
the mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements or shall fail to abstain from such action shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board. The
Board may reserve to itself any or all of the authority and responsibility of
the Committee under the Plan or may act as administrator of the Plan for any and
all purposes. To the extent the Board has reserved any authority and
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board. To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.

4.2 ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

4.3 AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

(a) Grant Awards;

(b) Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

 

6



--------------------------------------------------------------------------------

(e) Determine the terms and conditions of any Award granted under the Plan;

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards or other property, or an Award may be canceled, forfeited or
surrendered;

(g) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(k) Amend the Plan or any Award Certificate as provided herein; and

(l) Adopt such modifications, procedures and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

Notwithstanding the above, the Board or the Committee may expressly delegate to
a special committee consisting of one or more directors who are also officers of
the Company some or all of the Committee’s authority under subsections
(a) through (i) above, except that no delegation of its duties and
responsibilities may be made to officers of the Company with respect to Awards
to Eligible Participants who are, or who are anticipated to become, either
(i) Covered Employees or (ii) persons subject to the short-swing profit rules of
Section 16 of the 1934 Act, and, provided further, that any such delegation
shall be in compliance with applicable laws, rules and regulations. The acts of
such delegates shall be treated hereunder as acts of the Committee and such
delegates shall report to the Committee regarding the delegated duties and
responsibilities.

4.4 AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1 NUMBER OF SHARES. Subject to adjustment as provided in Section 14.1, the
aggregate number of Shares reserved and available for Awards or which may be
used to provide a basis of measurement for or to determine the value of an Award
(such as with a Stock Appreciation Right or Performance Award) shall be
4,800,000. Of such number of shares, the maximum number of shares of Common
Stock that may be issued under the Plan pursuant to the grant of Incentive Stock
Options shall not exceed 4,800,000 shares, subject to adjustment as provided in
Section 14.1.

5.2 LAPSED AWARDS.

(a) To the extent that an Award is canceled, terminates, expires is forfeited or
lapses for any reason, any unissued or forfeited Shares subject to the Award
will again be available for issuance pursuant to Awards granted under the Plan.

 

7



--------------------------------------------------------------------------------

(b) Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.

(c) Shares withheld from an Award or delivered by a Participant to satisfy
minimum tax withholding requirements will again be available for issuance
pursuant to Awards granted under the Plan.

(d) If the exercise price of an Option is satisfied by delivering Shares to the
Company (by either actual delivery or attestation), only the number of Shares
issued to the Participant in excess of the Shares tendered (by delivery or
attestation) shall be considered for purposes of determining the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan.

(e) To the extent that the full number of Shares subject to an Option or SAR is
not issued upon exercise of the Option or SAR for any reason, including by
reason of net-settlement of the Award, only the number of Shares issued and
delivered upon exercise of the Option or SAR shall be considered for purposes of
determining the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan.

(f) To the extent that the full number of Shares subject to an Award other than
an Option or SAR is not issued for any reason, including by reason of failure to
achieve maximum performance goals, only the number of Shares issued and
delivered shall be considered for purposes of determining the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.

5.3 STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4 LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 14.1), the maximum
number of Shares with respect to one or more Options and/or SARs that may be
granted during any one calendar year under the Plan to any one Participant shall
be 200,000. The maximum fair market value (measured as of the Grant Date) of any
Awards other than Options and SARs that may be received by any one Participant
(less any consideration paid by the Participant for such Award) during any one
calendar year under the Plan shall be $3,000,000.

5.5 MINIMUM VESTING REQUIREMENTS. Full-Value Awards granted under the Plan to an
employee, officer or consultant shall either (i) be subject to a minimum vesting
period of three years (which may include graduated vesting within such
three-year period), or one year if the vesting is based on performance criteria
other than continued service or (ii) be granted solely in exchange for foregone
cash compensation; provided, however, that the Committee may provide for or
permit acceleration of vesting of such Full Value Awards in the event of a
Participant’s death, Disability, Retirement or other termination of service, or
the occurrence of a Change in Control, in accordance with Article 13.
Notwithstanding the foregoing, the Committee may, in its sole discretion but
only with respect to a maximum of 10% of the total number of Shares authorized
for issuance under Section 5.1, (i) accelerate the vesting of Awards for any
reason in accordance with the second sentence of Section 13.9, (ii) grant
substitute Awards pursuant to Section 13.1, or grant awards as an inducement to
join the Company or an Affiliate as a new employee to replace forfeited awards
from a former employer, without minimum vesting requirements, and (iii) grant
Stock or Other Stock-Based Awards pursuant to Article 12 without minimum vesting
requirements.

ARTICLE 6

ELIGIBILITY

6.1 GENERAL. Awards may be granted only to Eligible Participants; except that
Incentive Stock Options may not be granted to Eligible Participants who are not
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code.

 

8



--------------------------------------------------------------------------------

ARTICLE 7

STOCK OPTIONS

7.1 GENERAL. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(a) Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
shall not be less than the Fair Market Value as of the Grant Date.

(b) Prohibition on Repricing. Except as otherwise provided in Section 15.1, the
exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareholders of the Company.

(c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Subject to Section 13.9, the Committee may waive any
exercise or vesting provisions at any time in whole or in part based upon
factors as the Committee may determine in its sole discretion so that the Option
becomes exercisable or vested at an earlier date. The Committee may permit an
arrangement whereby receipt of Stock upon exercise of an Option is delayed until
a specified future date, subject to any Code Section 409A considerations.

(d) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.

(e) Exercise Term. In no event may any Option be exercisable for more than ten
years from the Grant Date.

(f) No Deferral Feature. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

7.2 Incentive Stock Options. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

(a) Lapse of Option. An Incentive Stock Option shall lapse upon the earliest of
the following circumstances; provided, however, that the Committee may, prior to
the lapse of the Incentive Stock Option under the circumstances described in
subsections (3), (4), (5) and (6) below, provide in writing that the Option will
extend until a later date (subject to any Code Section 409A considerations), but
if an Option is so extended and is exercised after the dates specified in
subsections (3) and (4) below, it will automatically become a Non-Qualified
Stock Option:

(1) The expiration date set forth in the Award Certificate.

(2) The tenth anniversary of the Grant Date.

(3) Three months after termination of the Participant’s Continuous Status as a
Participant for any reason other than the Participant’s Disability, death or
termination for Cause.

(4) One year after the termination of the Participant’s Continuous Status as a
Participant by reason of the Participant’s Disability.

(5) One year after the termination of the Participant’s death if the Participant
dies while employed, or during the three-month period described in paragraph
(3) or during the one-year period described in paragraph (4) and before the
Option otherwise lapses.

 

9



--------------------------------------------------------------------------------

(6) The date of the termination of the Participant’s Continuous Status as a
Participant if such termination is for Cause.

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 13, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 13.5.

(b) Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Participant in any calendar year may not exceed
$100,000.

(c) Ten Percent Owners. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

(d) Expiration of Authority to Grant Incentive Stock Options. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the Effective Date.

(e) Right to Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

(f) Eligible Grantees. The Committee may not grant an Incentive Stock Option to
a person who is not at the Grant Date an employee of the Company or a Parent or
Subsidiary.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1 GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a) Right to Payment. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The grant price (or “base price”) of the Stock Appreciation Right as
determined by the Committee. The base price per share of a SAR shall be no less
than 100% of the Fair Market Value per share of the Common Stock on the Grant
Date.

(b) Prohibition on Repricing. Except as otherwise provided in Section 15.1, the
grant price of a SAR may not be reduced, directly or indirectly by cancellation
and regrant or otherwise, without the prior approval of the shareholders of the
Company.

(c) Exercise Term. In no event may any SAR be exercisable for more than ten
years from the Grant Date.

(d) No Deferral Feature. No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

 

10



--------------------------------------------------------------------------------

(e) Form of Payment; Other Terms. All awards of Stock Appreciation Rights shall
be evidenced by an Award Certificate. The terms, methods of exercise, methods of
settlement, form of consideration payable in settlement and any other terms and
conditions of any Stock Appreciation Right shall be determined by the Committee
at the time of the grant of the Award and shall be reflected in the Award
Certificate. The consideration payable upon exercise of a SAR may be paid in
cash, Shares or a combination of cash and Shares, as determined by the
Committee.

ARTICLE 9

PERFORMANCE AWARDS

9.1 GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares or Performance Units to Participants on such terms and
conditions as may be selected by the Committee. The Committee shall have the
complete discretion to determine the number of Performance Shares or Performance
Units granted to each Participant, subject to Section 5.4, and to designate the
provisions of such Performance Awards as provided in Section 4.3.

9.2 PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any one or more of the Qualified
Performance Criteria listed in Section 13.11(b) or any other criteria selected
by the Committee. Such performance goals may be described in terms of
Company-wide objectives, objectives that relate to the performance of an
Affiliate or a division, region, department or function within the Company or an
Affiliate or individual objectives. If the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or an Affiliate conducts its
business, or other events or circumstances render performance goals to be
unsuitable, the Committee may modify such performance goals in whole or in part,
as the Committee deems appropriate. If a Participant is promoted, demoted or
transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the Participant in an amount determined by the
Committee. The foregoing two sentences shall not apply with respect to a
Performance Award that is intended to be a Qualified Performance-Based Award
unless otherwise permitted under Code Section 162(m).

9.3 RIGHT TO PAYMENT. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent cash value, if the performance goals established by
the Committee are achieved and the other terms and conditions thereof are
satisfied. The grant of a Performance Unit to a Participant will entitle the
Participant to receive at a specified later time a specified dollar value in
cash or property other than Shares, variable under conditions specified in the
Award, if the performance goals in the Award are achieved and the other terms
and conditions thereof are satisfied. The Committee shall set performance goals
and other terms or conditions to payment of the Performance Awards in its
discretion which, depending on the extent to which they are met, will determine
the number and value of the Performance Award that will be paid to the
Participant.

9.4 OTHER TERMS. Performance Awards may be payable in cash, Stock or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate. For purposes of determining
the number of Shares to be used in payment of a Performance Award denominated in
cash but payable in whole or in part in Shares or Restricted Stock, the number
of Shares to be so paid will be determined by dividing the cash value of the
Award to be so paid by the Fair Market Value of a Share on the date of
determination of the amount of the Award by the Committee, or, if the Committee
so directs, the date immediately preceding the date the Award is paid.

 

11



--------------------------------------------------------------------------------

ARTICLE 10

RESTRICTED STOCK, RESTRICTED STOCK UNITS

AND DEFERRED STOCK UNITS

10.1 GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS.
The Committee is authorized to make Awards of Restricted Stock, Restricted Stock
Units or Deferred Stock Units to Participants in such amounts and subject to
such terms and conditions as may be selected by the Committee (subject to
Section 5.4 herein). An Award of Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be evidenced by an Award Certificate setting forth
the terms, conditions and restrictions applicable to the Award.

10.2 ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock). These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a
shareholder with respect to the Restricted Stock, and the Participant shall have
none of the rights of a stockholder with respect to Restricted Stock Units or
Deferred Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units or Deferred Stock Units. Unless otherwise provided
in the applicable Award Certificate, Awards of Restricted Stock will be entitled
to full dividend rights and any dividends paid thereon will be paid or
distributed to the holder no later than the end of the calendar year in which
the dividends are paid to shareholders or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders (or shall
otherwise be in compliance with, or exempt from, Code Section 409A).

10.3 FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Status as a
Participant during the applicable restriction period or upon failure to satisfy
a performance goal during the applicable restriction period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited.

10.4 DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the time of grant either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock.

ARTICLE 11

DIVIDEND EQUIVALENTS

11.1 GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents on Awards (other than Options and SARS), subject to such
terms and conditions as may be selected by the Committee and in compliance with
(or an exemption under) Code Section 409A. Dividend Equivalents shall entitle
the Participant to receive payments equal to dividends with respect to all or a
portion of the number of Shares subject to an Award, as determined by the
Committee. The Committee may provide that Dividend Equivalents be paid or
distributed when accrued or be deemed to have been reinvested in additional
Shares, or otherwise reinvested. Unless otherwise provided in the applicable
Award Certificate, Dividend Equivalents will be paid or distributed no later
than the 15th day of the 3rd month following the later of (i) the calendar year
in

 

12



--------------------------------------------------------------------------------

which the corresponding dividends were paid to shareholders, or (ii) the first
calendar year in which the Participant’s right to such Dividends Equivalent is
no longer subject to a substantial risk of forfeiture, or otherwise in a manner
in accordance with (or exempt from) Code Section 409A.

ARTICLE 12

STOCK OR OTHER STOCK-BASED AWARDS

12.1 GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.

ARTICLE 13

PROVISIONS APPLICABLE TO AWARDS

13.1 SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

13.2 TERM OF AWARD. The term of each Award shall be for the period as determined
by the Committee, provided that in no event shall the term of any Incentive
Stock Option or a Stock Appreciation Right granted in tandem with the Incentive
Stock Option exceed a period of ten years from its Grant Date (or, if
Section 7.2(c) applies, five years from its Grant Date).

13.3 FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards or other property, or any combination, and
may be made in a single payment or transfer, in installments or on a deferred
basis (subject to any Code Section 409A considerations), in each case determined
in accordance with rules adopted by, and at the discretion of, the Committee.

13.4 LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered or hypothecated to or
in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Code Section 422(b) and
(iii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state, federal or foreign tax or
securities laws applicable to transferable Awards.

 

13



--------------------------------------------------------------------------------

13.5 BENEFICIARIES. Notwithstanding Section 13.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

13.6 STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal, state or foreign securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

13.7 ACCELERATION UPON DEATH, DISABILITY OR RETIREMENT. Notwithstanding any
other provision in the Plan, and unless a Participant’s Award Certificate
provides otherwise, upon the Participant’s death or Disability during his
Continuous Status as a Participant, or upon the Participant’s Retirement, all of
such Participant’s outstanding Options, Stock Appreciation Rights and other
Awards in the nature of rights that may be exercised shall become fully
exercisable and all restrictions on the Participant’s outstanding Awards shall
lapse. Any Option or Stock Appreciation Rights Awards shall thereafter continue
or lapse in accordance with the other provisions of the Plan and the Award
Certificate. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 7.2(b), the excess portion of
such Options shall be deemed to be Non-Qualified Stock Options.

13.8 ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise provided in the
Award Certificate, all of a Participant’s outstanding Options and other Awards
in the nature of rights that may be exercised shall become fully exercisable and
all restrictions on the Participant’s outstanding Awards shall lapse if a Change
in Control occurs and the Participant’s employment is terminated without Cause
or the Participant resigns for Good Reason within 12 months after the effective
date of a Change in Control. Any Option or Stock Appreciation Rights Awards
shall thereafter continue or lapse in accordance with the other provisions of
the Plan and the Award Certificate.

13.9 ACCELERATION FOR OTHER REASONS. Regardless of whether an event has occurred
as described in Section 13.7 or 13.8 above, the Committee may in its sole
discretion at any time determine that, upon the termination of service of a
Participant for any reason, or the occurrence of a Change in Control, all or a
portion of such Participant’s Options and other Awards in the nature of rights
that may be exercised shall become fully or partially exercisable, and/or that
all or a part of the restrictions on all or a portion of the Participant’s
outstanding Awards shall lapse, in each case, as of such date as the Committee
may, in its sole discretion, declare, but only with respect to a maximum of 10%
of the total number of Shares authorized for issuance under Section 5.1. The
Committee may in its sole discretion at any time accelerate the vesting of
Awards for any other reason but only with respect to a maximum of 10% of the
total number of Shares authorized for issuance under Section 5.1, as per the
terms of Section 5.5. The Committee may discriminate among Participants and
among Awards granted to a Participant in exercising its discretion pursuant to
this Section 13.9.

13.10 EFFECT OF ACCELERATION. If an Award is accelerated under Section 13.8 or
Section 13.9, the Committee may, in its sole discretion, provide (i) that the
Award will expire after a designated period of time after such acceleration to
the extent not then exercised, (ii) that the Award will be settled in cash
rather than Stock, (iii) that the Award will be assumed by another party to a
transaction giving rise to the acceleration or otherwise be equitably converted
or substituted in connection with such transaction, (iv) that the Award may be
settled by payment in cash or cash equivalents equal to the excess of the Fair
Market Value of the underlying

 

14



--------------------------------------------------------------------------------

Stock, as of a specified date associated with the transaction, over the exercise
or base price of the Award, or (v) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated. To the
extent that such acceleration causes Incentive Stock Options to exceed the
dollar limitation set forth in Section 7.2(b), the excess portion of such
Options shall be deemed to be Non-Qualified Stock Options.

13.11 QUALIFIED PERFORMANCE-BASED AWARDS.

(a) The provisions of the Plan are intended to ensure that all Options and Stock
Appreciation Rights granted hereunder to any Covered Employee qualify for the
Section 162(m) Exemption.

(b) When granting any Performance Award, Restricted Stock Award, Restricted
Stock Unit, Other Stock-Based Award (other than Options or SARs), or any cash
incentive award, the Committee may designate such Award as a Qualified
Performance-Based Award, based upon a determination that the recipient is or may
be a Covered Employee with respect to such Award, and the Committee wishes such
Award to qualify for the Section 162(m) Exemption. If an Award is so designated,
the Committee shall establish performance goals for such Award within the time
period prescribed by Section 162(m) of the Code based on one or more of the
following Qualified Performance Criteria, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department or function within the Company
or an Affiliate: (1) earnings per share, (2) EBITDA (earnings before interest,
taxes, depreciation and amortization), (3) EBIT (earnings before interest and
taxes), (4) economic profit, (5) cash flow, (6) sales growth, (7) net profit
before tax, (8) gross profit, (9) operating income or profit, (10) return on
equity, (11) return on assets, (12) return on capital, (13) changes in working
capital, (14) shareholder return; or (15) return on invested capital.

(c) Each Qualified Performance-Based Award (other than an Option or SAR) shall
be earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Performance Criteria, together with the satisfaction of any other
conditions, such as continued employment, as the Committee may determine to be
appropriate; provided, however, that the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived upon the death or Disability of the
Participant, or, in the event a Change in Control occurs, if the Participant’s
employment is terminated without Cause or for Good Reason within 12 months after
the effective date of a Change in Control.

(d) Any payment of a Qualified Performance-Based Award granted with performance
goals shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in subsection (c), no Qualified
Performance-Based Award may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable performance goal based on Qualified Performance
Criteria or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

(e) Section 5.4 sets forth the maximum number of Shares or dollar value that may
be granted in any one-year period to a Participant in designated forms of
Qualified Performance-Based Awards.

13.12 TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case

 

15



--------------------------------------------------------------------------------

of a spin-off, sale or disposition of the Participant’s employer from the
Company or any Affiliate. To the extent that this provision causes Incentive
Stock Options to extend beyond three months from the date a Participant is
deemed to be an employee of the Company, a Parent or Subsidiary for purposes of
Sections 424(e) and 424(f) of the Code, the Options (or portion thereof) held by
such Participant shall be deemed to be Non-Qualified.

ARTICLE 14

CHANGES IN CAPITAL STRUCTURE

14.1 MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split, spinoff,
rights offering or large nonrecurring cash dividend), the authorization limits
under Section 5.1 and 5.4 shall be adjusted proportionately, and the Committee
shall make such adjustments to the Plan and Awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Committee may include:
(i) adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price or base price of outstanding
Awards or the measure to be used to determine the amount of the benefit payable
on an Award; and (iv) any other adjustments that the Committee determines to be
equitable. Without limiting the foregoing, in the event of a subdivision of the
outstanding Stock (stock-split), a declaration of a dividend payable in Shares
or a combination or consolidation of the outstanding Stock into a lesser number
of Shares, the authorization limits under Section 5.1 and 5.4 shall
automatically be adjusted proportionately, and the Shares then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.

14.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 14.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price or base price of the Award, (v) that performance targets and
performance periods for Performance Awards will be modified, consistent with
Code Section 162(m) where applicable, or (vi) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.

14.3 GENERAL. Any discretionary adjustments made pursuant to this Article 14
shall be subject to the provisions of Section 15.2. To the extent that any
adjustments made pursuant to this Article 14 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options (or portion thereof)
shall be deemed to be Non-Qualified Stock Options.

ARTICLE 15

AMENDMENT, MODIFICATION AND TERMINATION

15.1 AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may, at
any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the benefits accruing to Participants, (ii) materially increase the
number of Shares

 

16



--------------------------------------------------------------------------------

issuable under the Plan, (iii) materially modify the requirements for
eligibility or (iv) otherwise constitute a material amendment requiring
shareholder approval under applicable laws, policies or regulations, then such
amendment shall be subject to shareholder approval; and provided, further, that
the Board or Committee may condition any other amendment or modification on the
approval of shareholders of the Company for any reason, including by reason of
such approval being necessary or deemed advisable to (i) permit Awards made
hereunder to be exempt from liability under Section 16(b) of the 1934 Act,
(ii) to comply with the listing or other requirements of an Exchange, or
(iii) to satisfy any other tax, securities or other applicable laws, policies or
regulations.

15.2 AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the Committee
may amend, modify or terminate any outstanding Award without approval of the
Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment or termination over the exercise
or base price of such Award);

(b) The original term of any Option may not be extended without the prior
approval of the shareholders of the Company;

(c) Except as otherwise provided in Article 14, the exercise price of any Option
or base price of any Stock Appreciation Right may not be reduced, directly or
indirectly, without the prior approval of the shareholders of the Company; and

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby.

ARTICLE 16

GENERAL PROVISIONS

16.1 NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

16.2 NO SHAREHOLDER RIGHTS. No Award gives a Participant any of the rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with such Award.

16.3 WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, foreign and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes.

 

17



--------------------------------------------------------------------------------

16.4 NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, consultant or
advisor at any time, nor confer upon any Participant any right to continue as an
employee, officer, consultant or advisor of the Company or any Affiliate,
whether for the duration of a Participant’s Award or otherwise.

16.5 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Certificate shall give the Participant any rights that are greater than those of
a general creditor of the Company or any Affiliate.

16.6 INDEMNIFICATION. To the extent allowable under applicable law, each member
of the Committee shall be indemnified and held harmless by the Company from any
loss, cost, liability or expense that may be imposed upon or reasonably incurred
by such member in connection with or resulting from any claim, action, suit or
proceeding to which such member may be a party or in which he may be involved by
reason of any action or failure to act under the Plan and against and from any
and all amounts paid by such member in satisfaction of judgment in such action,
suit or proceeding against him provided he gives the Company an opportunity, at
its own expense, to handle and defend the same before he undertakes to handle
and defend it on his own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

16.7 RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

16.8 EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

16.9 TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

16.10 GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

16.11 FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up.

16.12 GOVERNMENT AND OTHER REGULATIONS.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is

 

18



--------------------------------------------------------------------------------

necessary or desirable as a condition of, or in connection with, the granting of
such Award or the purchase or receipt of Shares thereunder, no Shares may be
purchased, delivered or received pursuant to such Award unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any condition not acceptable to the Committee. Any
Participant receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements. The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Committee’s
determination that all related requirements have been fulfilled. The Company
shall in no event be obligated to register any securities pursuant to the 1933
Act or applicable state or foreign law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation or requirement.

16.13 GOVERNING LAW. To the extent not governed by federal law, the Plan and all
Award Certificates shall be construed in accordance with and governed by the
laws of the State of South Carolina.

16.14 ADDITIONAL PROVISIONS. Each Award Certificate may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of the Plan.

16.15 NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume Awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

16.16 SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Certificate by reason of the occurrence of a Change in Control, or Participant’s
Disability or separation from service, such amount or benefit will not be
payable or distributable to Participant by reason of such circumstance unless
(i) the circumstances giving rise to such Change in Control, Disability or
separation from service meet any description or definition of “change in control
event,” “disability” or “separation from service”, as the case may be, in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition), or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. This provision does not prohibit the vesting of any
amount upon a Change in Control, Disability or separation from service, however
defined. If this provision prevents the payment or distribution of any amount or
benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “change in
control event” “disability” or “separation from service,” as the case may be.

(b) If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.

(c) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would

 

19



--------------------------------------------------------------------------------

otherwise be payable or distributable under the Plan or any Award Certificate by
reason of the Participant’s separation from service during a period in which he
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i) if the payment or distribution is payable in a lump sum, Participant’s right
to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of Participant’s death or the first day of the
seventh month following Participant’s separation from service; and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Participant’s separation from service
will be accumulated and Participant’s right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of Participant’s
death or the first day of the seventh month following Participant’s separation
from service, whereupon the accumulated amount will be paid or distributed to
Participant and the normal payment or distribution schedule for any remaining
payments or distributions will resume.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder (“Final 409A
Regulations”), provided, however, that, as permitted in the Final 409A
Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Plan.

(d) Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of §1.409A
-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

The foregoing is hereby acknowledged as being the ScanSource, Inc. 2002
Long-Term Incentive Plan as adopted by the Company’s shareholders on December 5,
2002, as amended by the Company’s shareholders on December 1, 2005, December 6,
2007, and December 3, 2009, and as amended by the Company’s Board of Directors
effective on December 6, 2007, March 12, 2009 and December 3, 2009.

 

20